Judgment affirmed, without costs. Memorandum: We find that the Commissioner of Education had sufficient authority under Education Law §§ 308, 305 (7) to direct the City of Lackawanna Board of Education not to reinstate petitioner until the hearing concerning his fitness to possess a teaching certificate had been concluded (see, Laurence Univ. v State of New York, 41 AD2d 463; and see generally, Matter of Board of Educ. v Allen, 6 NY2d 127, 138). Under the circumstances, the Commissioner’s exercise of that authority was not an abuse of discretion. Because the Commissioner’s conduct was proper, claimant has no cause of action in tort. Inasmuch as there was no employment relationship with the State, petitioner has no claim for back pay based on contract (cf. Matter of Jerry v Board of Educ., 35 NY2d 534).
All concur, except Callahan, J., who dissents and votes to reverse and remit the matter, in accordance with the following memorandum.